Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This non-final Office action responds to claims submitted August 23, 2020.
Claims 1-26 are pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “A software application comprising; a. a means to executes instructions….”  The claim contains typographical errors.  Examiner will interpret the claim as reciting “A software application comprising: a. a means to execute instructions….”  Appropriate correction is required. 
Claim 2 is objected to because of the following informalities: Claim 2 recites “wherein GUI that resides on said user device provides the means for users to create individual profiles to be used for accessing or logging into said software application for the purpose locating real estate agents who can show users a selected property or represent a property the GUI that resides on said user device provides the means for users to create individual profiles to be used for accessing or logging into said software application for the purpose of locating real estate agents who can show users a selected property or represent a property that the users would like to sell.”  Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  Claims 6 and 7 recite “A mobile software application as recited in claim 1….”  The claims contain typographical errors.  Examiner will interpret the claims as reciting “A software application as recited in claim 1….”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8 recites “wherein and the plurality of modes comprises a second mode for….”  The claim contains typographical errors.  Examiner will interpret the claim as reciting “wherein the plurality of modes comprises a second mode for….”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18 recites “wherein the application server comprises; receiving….”  The claim contains typographical errors.  Examiner will interpret the claim as reciting “wherein the application server comprises: receiving….”  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19 recites “wherein the application server comprises; the user accepting….”  The claim contains typographical errors.  Examiner will interpret the claim as reciting “wherein the application server comprises: the user accepting….”  Appropriate correction is required.  
Claim 22 is objected to because of the following informalities: Claim 22 recites “wherein if the user device receives an acceptance the real estate and the user can agree on a time to meet.”  The claim contains typographical errors.  Examiner will interpret the acceptance, the single selected real estate agent and the user can agree on a time to meet.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)











The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 12 and 25: The applicants’ disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”1  In cases involving computer-2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  The claims recites:
(Claim 12)
An application server, wherein said application server comprises: a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit of a mobile device, causes mobile device to perform any of the methods of embodiments 1-10.

(Claim 25)
An application server as recited in claim 11, wherein said application server comprises: a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit of an application server, causes the application server to perform any of the methods of embodiments 11-21.

However, the specification does not teach or define “the methods of embodiments 1-10” or “the methods of embodiments 11-21.”  The specification does not explicitly disclose what constitutes “embodiment 1,” “embodiment 2,” etc.  Examiner submits the specification does not disclose 21 embodiments as recited in claim 25.  Furthermore, although the claims are interpreted in light of the specification, examiner notes limitations from the specification are not read into the claims.4  The courts previously held the description of a single embodiment may not satisfy the written description requirement for broad and/or generic claims.5  Since the specification fails to define “the methods of embodiments 1-10” or “the methods of 

Claim Rejections - 35 USC § 112(b)



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: Claim 1 recites “the purpose,” “the calculation,” “the route between a real estate property and a real estate agent,” “the results,” “the request,” “the computation,” “the selected real estate agent,” “the selected real estate agents,” and “the property.”  There is insufficient antecedent basis for the limitations in the claim.
With respect to claims 2-10: Since claims 2-10 depend from claim 1, they are also rejected under §112(b) for the same rationale.
With respect to claim 3: Claim 3 recites “the mobile device,” “the ability,” and “the criteria.”  There is insufficient antecedent basis for the limitations in the claim.
With respect to claims 4, 11, and 19: Claims 4, 11, and 19 recite “the mobile device.”  There is insufficient antecedent basis for the limitation in the claims.
With respect to claim 5: Claim 5 recites “said provided criteria or filters.”  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 6: Claim 6 recites “the property of interest,” “the location of interest,” “the location of the real estate agent’s mobile device,” and “the location of the real estate property.”  There is insufficient antecedent basis for the limitations in the claim.
  With respect to claim 10: Claim 10 recites “the identity” and “the selection of the single selected real estate agent.”  There is insufficient antecedent basis for the limitations in the claim.  Claim 10 also recites “(e.g., an international mobile equipment identity, IMEI).”  Under the broadest reasonable interpretation of the claim, examiner interprets “e.g.” as “for example.”  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 12: Claim 12 recites “the methods of embodiments 1-10.”  There is insufficient antecedent basis for the limitation in the claim.
With respect to claims 13-25: Since claims 13-25 depend from claim 11, they are also rejected under §112(b) for the same rationale.
With respect to claim 14: Claim 14 recites “the purpose” and “the presented real agents.”  There is insufficient antecedent basis for the limitations in the claim.
With respect to claims 15 and 17: Claims 15 and 17 recite “the property.”  There is insufficient antecedent basis for the limitation in the claims.
With respect to claim 16: Claim 16 recites “the given segment of road.”  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 21: Claim 21 recites “the acceptance or rejection.”  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 22: Claim 22 recites “the real estate.”  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 23: Claim 23 recites “the new notification.”  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 24: Claim 24 recites “the receiving of the rejection.”  There is insufficient antecedent basis for the limitation in the claim.
With respect to claim 25: Claim 25 recites “the methods of embodiments 11-21.”  There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 101

































35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.































Claims 1-11 and 13-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 11, and 26: The claims recite a machine and process (e.g., “a software application comprising…,” “an application server that computes route scores comprising…,” and “a mobile device comprising communication equipment configured to…”), which are statutory categories of invention.  However, the claims recite an abstract idea under step 2A prong one:
(Claim 1)
Assisting users with identifying and locating a real estate property and an agent that can represent said real estate property for purchase or for sale;

Executes computations that will allow for the calculation of the route between a real estate property and a real estate agent…;

Wherein the selection of the recommended agent was provided … based on a “first come, first serve” response from a real estate agent; and



(Claim 11)
Generate respective vehicle routes between the location of interest and each of the respective current agent locations;

Compute respective route scores based on the respective vehicle routes; and 

Select, based on the respective route scores, the single selected real estate agent of the plurality of available real estate agents.

(Claim 26)
Wherein the selection is based on a computation of a route score for a vehicle route from the selected real estate agent to a location of the real estate property or the user … determine when to transmit the agent request….

The above limitations recite methods for identifying real estate properties and selecting a real estate agent.  Examiner submits these methods are fundamental economic practices, sales activities, and/or methods for managing interactions between people.  Such methods fall within the “certain methods of organizing human activity” group of abstract ideas.6  The limitations can also be interpreted as reciting concepts that can be performed in the human mind or by hand using pen and paper.  Such concepts fall within the “mental processes” group of abstract ideas.7  Accordingly, the claims recite an abstract idea.
	The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that may indicate whether the judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, 8  The following limitations recite data gathering and data output: 
(Claim 1)
Wherein the application will send the results of the computation to said user’s device whereupon it will display said results on the GUI;

Wherein said GUI will communicate the request for a real estate agent to the application server;

Wherein said GUI on the user device will communicate with said application server for the purpose of identifying, locating, and selecting a real estate property that the user would like to purchase;

Wherein said GUI on the user device will communicate with said application server for the purpose of identifying real estate agent to represent a property seller;

Wherein said application server will respond to the request for a real estate agent with a plurality of real estate agents that can represent the selected property;

Wherein said software application on the application server will provide a recommended agent to the user device;

Wherein the application server will send a notification to the selected real estate agents … from real estate agent’s GUI on said real estate agent’s user device.

(Claim 11)
Receive, from a user device, an indication of a real estate property; 

Receive, from the user device, a request for a restate agent to show a user of the mobile device the real estate property; and 

Send, to the mobile device, a selection of a single selected real estate agent; and 

Determine a current location of a location of interest, wherein the location of interest comprises a location of the mobile device or a location of the real estate property; 

Determine respective current agent locations of a plurality of available real estate agents.


(Claim 26)
Receive an indication of a real estate property;

Transmit an agent request requesting a real estate agent to show a user of the mobile device the real estate property; and 

Receive a selection of a single selected real estate agent….

Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.9
	The embodiment limitations of “a software application comprising; a. a means to executes instructions sent from the graphical user interface (GUI) on a user device to an application server for the purpose of … b. an application server that … wherein the Graphical User Interface (GUI) will reside and be accessed from the user device … wherein the software application that performs the computation of the routes between the real estate property and the selected real estate will reside on the application server” (claim 1), “an application server that computes route scores comprising: a. communication equipment configured to … b. processing equipment configured to…” (claim 11), and “a mobile device comprising communication equipment configured to … and processing equipment configured to…” (claim 26) also fail to integrate the abstract idea into a practical application.  Applicant’s published specification teaches:
Paragraph 0040: The application server 120 also comprises processing equipment.  For instance, as shown in FIG. 3, application server 120 comprises a processor 320 and computer-readable medium 330.  Computer-readable medium 330 is an electronic holding place or storage for information so the information can be accessed by processor 320. 
Paragraph 0041: Processor 320 executes instructions that may be, for example, stored at the computer readable medium 330.  The instructions may be carried out by a special purpose computer, logic circuits, or hardware circuits.  In one or more embodiments, processor 320 is implemented in hardware and/or firmware.  Processor 320 executes an instruction, meaning it 
Paragraph 0042: In one or more embodiments, computer-readable medium 320 stores instructions for execution by processor 320.  For example, computer-readable medium 320 comprises instructions 332 for selecting an agent executable by the processor 320, whereby the application server 120 is configured to perform certain functions for selecting an agent.
Neither the claims nor the specification disclose a particular machine.10  The applicant’s specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements as tools to execute the identified abstract idea.11  The limitations merely describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claims.12  Thus, examiner concludes the embodiment limitations fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  The claims are directed to an abstract idea.
	The claims do not recite additional elements that add significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.13  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”14  Examiner submits the limitations previously identified as reciting data gathering and data output also describe the 
	Finally, even when considered as an ordered combination, the claims do not contain an inventive concept or add anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.  




































With respect to claims 2-10 and 13-25: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional recited limitations describe the abstract idea identified in the independent claims and/or do not recite limitations that integrate the abstract idea into practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claim 2: The “users to create individual profiles to be used for accessing or logging into … for the purpose locating real estate agents who can show said users a selected property or represent a property that the users would like to sale” limitation describes the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea.  Furthermore, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein GUI that resides on said user device provides the means for…” element describes the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claim.  The claim does not recite additional elements that provide significantly more than the abstract idea.  Examiner 
	(b)	Claim 3: The “where user … would have the ability to input various criterion or filters … wherein the criteria or filters are based on general location of the desired property, number of bedrooms, number of bathrooms, days on the market, year built, and purchase price range” limitation describes the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea.  Furthermore, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The “the mobile device … into said GUI of the user device” elements describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claim.  The claim does not recite additional elements that provide significantly more than the abstract idea.  Examiner reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible.
	(c)	Claim 4: The “wherein the user … would have the ability to input various detail regarding a property for the purpose of locating a real estate agent to represent the sale of said property” limitation describes the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea.  Furthermore, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The “the mobile device” element describes the technological environment in which to apply the abstract idea and does not 
	(d)	Claim 5: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the user device will receive notifications of real estate properties that match said provided criteria or filters as provided by said user” limitation recites data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “wherein the user device will receive notifications of real estate properties that match said provided criteria or filters as provided by said user” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible. 
	(e)	Claim 6: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the user will select the property of interest on the GUI of the user device thereby sending a request to the application server to perform computation to determine the location of interest such that the location of interest is the location of the real estate agent’s mobile device in reference to the location of the real estate property or another specified location” limitation recites data gathering.  Data select the property of interest on the GUI of the user device thereby sending a request to the application server to perform computation to determine the location of interest such that the location of interest is the location of the real estate agent’s mobile device in reference to the location of the real estate property or another specified location” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(f)	Claim 7: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the user’s device will receive notifications from the application server for real estate agent that responded to the agent request first” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim also does not recite additional elements that provide significantly more than the abstract idea.  The “wherein the user’s device will receive notifications from the application server for real estate agent that responded to the agent request first” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(g)	Claim 8: The “c. wherein the selecting of the single selected real estate agent is responsive to receiving a mode selection of the first mode” limitation describes the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea.  Furthermore, the claim does not integrate the abstract idea into a practical application.  The “wherein the GUI further comprises receiving a mode selection of a plurality of modes from the user of the user device; a. wherein the plurality of modes comprises a first model for receiving only a single real estate agent; b. wherein and the plurality of modes comprises a second mode for notifying all available agents within a proximity defined by the user” limitations recite data gathering.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “wherein the GUI further comprises receiving a mode selection of a plurality of modes from the user of the user device; a. wherein the plurality of modes comprises a first model for receiving only a single real estate agent; b. wherein and the plurality of modes comprises a second mode for notifying all available agents within a proximity defined by the user” limitations describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(h)	Claim 9: The “determining available real estate agents by verifying that each of the candidate real estate agents is a licensed real estate agent; and registering verified candidate real estate agents as registered real estate agents” limitations describe the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea.  Furthermore, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The “receiving a plurality of registrations from candidate real estate agents at receiving a plurality of registrations from candidate real estate agents at different real estate companies” limitation describes the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(i)	Claim 10: The “a. generating a verified identity associated with … by verifying an identity of a user … b. associating the identity with an identifier … (e.g., an international mobile equipment identity, IMEI)” limitations describe the abstract idea identified in claim 1.  Thus, the claim recites an abstract idea.  Furthermore, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The “sending the selection of the single selected real estate agent only to the verified identity associated with the mobile device” limitation recites data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  Examiner also submits “the mobile device” element describes the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claim.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “sending the selection of the single selected real estate agent only to the verified identity associated with the mobile device” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a 
	(j)	Claim 13: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “a. receiving an indication of message for the single selected real estate agent, the message related to meeting the user of the mobile device; b. generating, responsive to the indication of the message, a generated message for the single selected real estate agent; and c. forwarding the generated message to the single selected real estate agent” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “a. receiving an indication of message for the single selected real estate agent, the message related to meeting the user of the mobile device; b. generating, responsive to the indication of the message, a generated message for the single selected real estate agent; and c. forwarding the generated message to the single selected real estate agent” limitations describe the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(k)	Claim 14: The “identify respective vehicle routes which will be used for the purpose of computing respective route scores for each of the presented real agents” limitation describes the abstract idea identified in claim 11.  Thus, the claim recites an 
	(l)	Claim 15: The “wherein computing of the respective route scores includes an accounting for physical objects, such as traffic lights, detour, accidents, traffic volume, and/or anything that may cause a time delay for the agent to reach the property, in proximity to respective vehicle routes” limitation describes the abstract idea identified in claim 11.  Accordingly, the claim recites an abstract idea and is not patent-eligible.  
	(m)	Claim 16: The “wherein computing a route score also accounts for one or more features of the given segment of road including a quantity of lanes of segments of the vehicle route or locations to change the direction of a vehicle” limitation describes the abstract idea identified in claim 11.  Accordingly, the claim recites an abstract idea and is not patent-eligible. 
	(n)	Claim 17: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the notification from the application server regarding the real estate agent based on a “first come, first serve” response to the request to view the property” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant notification from the application server regarding the real estate agent based on a “first come, first serve” response to the request to view the property” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible. 
	(o)	Claim 18: The “classifying registered real estate agents as available real estate agents for determining the respective current agent locations responsive to the status indication” limitation describes the abstract idea identified in claim 11.  Thus, the claim recites an abstract idea.  Furthermore, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The “receiving a status indication from registered real estate agents” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “receiving a status indication from registered real estate agents” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible. 
	(p)	Claim 19: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “the user accepting the real estate agent that responded first to the agent request, thus sending the selection notification to the mobile accepting the real estate agent that responded first to the agent request, thus sending the selection notification to the mobile device of the selected real estate agent” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(q)	Claim 20: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein a response to selecting an agent, sends a meeting request to the single selected real estate agent to meet the user at the location of the property upon receiving an acceptance from the selected real estate agent” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “wherein a response to selecting an agent, sends a meeting request to the single selected real estate agent to meet the user at the location of the property upon receiving an acceptance from the selected real estate agent” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
(r)	Claim 21: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the sending of the selection of the single selected real estate agent is responsive to receiving the acceptance or rejection” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “wherein the sending of the selection of the single selected real estate agent is responsive to receiving the acceptance or rejection” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(s)	Claim 22: The “wherein … the [single selected] real estate [agent] and the user can agree on a time to meet” limitation describes the abstract idea identified in claim 11.  Thus, the claim recites an abstract idea.  The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein if the user device receives an acceptance…” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “wherein if the user device receives an acceptance…” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
(t)	Claim 23: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein if the user device receives a rejection from the single selected real estate agent, the application server will send a new real estate agent that responds first to the new notification for an agent request” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “wherein if the user device receives a rejection from the single selected real estate agent, the application server will send a new real estate agent that responds first to the new notification for an agent request” limitation describes the computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Such functions do not provide significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible.
	(u)	Claim 24: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the receiving of the rejection of the selection of the single selected real estate agent is responsive to sending an indication of real-time location of the single selected real estate agent traveling to the location of interest” limitation recites data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The claim does not recite additional elements that provide significantly more than the abstract idea.  The “wherein the receiving of the rejection of the selection of the single selected real estate agent is responsive to sending an indication of real-time location of the single selected real estate agent traveling to the location of interest” limitation describes the computer functions 
	(v)	Claim 25: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein said application server comprises: a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit of an application server, causes the application server to perform any of the methods of embodiments 11-21” limitation describes the technological environment in which to apply the abstract idea and does not impose meaningful limits on the claim.  The claim does not recite additional elements that provide significantly more than the abstract idea.  Examiner reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible.

Claim Rejections - 35 USC § 102






































The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sweeney (Pub. No. 2015/0161564).
With respect to claim 12: Sweeney discloses an application server, wherein said application server comprises: a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit of a mobile device, causes a mobile device to perform any of the methods of embodiments 1-10 (See at least Paragraph 0014: “Examples described herein provide for an intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service.  In at least some examples, when a request for an on-demand service is made by a user, the system can determine a plurality of service providers that are capable of providing the on-demand service for the user based on location information provided by the user and current status and/or location information of the service providers.”  See also Paragraph 0031: “Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors.  These instructions may be carried on a computer-readable medium.  Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples can be carried and/or executed….  Computers, terminals, network enabled devices (e.g., mobile devices, such as cell phones) are all examples of machines and devices that utilize processors, memory, and instructions stored on computer-readable mediums.”  See also Claim 20: “A non-transitory computer-readable medium that stores a set of instructions, which when executed by one or more processors, cause a computing system of the one or more processors to perform operations that include….”).

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cardella (Pub. No. 2011/0078138) in view of Coughlin (US 7869941). 
With respect to claim 1: Cardella discloses a software application (See at least Paragraph 0002: “The present invention relates to real estate listing services.  More specifically, the present invention relates to a system and method matching property characteristics or other real estate characteristics with relevant real estate agents.”) comprising:
	a. a means to executes instructions sent from the graphical user interface (GUI) on a user device to an application server for the purpose of assisting users with identifying and locating a real estate property and an agent that can represent said real estate property for purchase or for sale … wherein the Graphical User Interface (GUI) will reside and be accessed from the user device (See at least Paragraph 0050: “Turning now to FIG. 1, a flow chart is shown providing an overview of the interaction between the system, described herein as a web service system 10 and subsystems 20, 22, 24.  (It should also be recognized that while a web service is likely the most common use of the invention, it may also consist of a client-server program or other system.  Therefore, while the system may be described in terms of a web service for clarity, other systems, such as client-server, are considered and may be substituted where See also Paragraph 0116: “Turning now to FIG. 4, a diagram of system interactions in the system 10 as a web service is shown.  A customer computer 200 may contact the web service system server 202 through the internet 204.  When a search is requested, the web service server 202 may request data from internal local or network database servers 206 to make the ranking decisions with the agent history compared with the customer submitted home characteristic data.  Once an agent has been selected for contact, the agent may receive notification from a number of different sources including email on a personal computer 208, a text message sent through a wireless carrier 210 and delivery to a mobile device 212.  The agent may also use similar methods to contact the web service server 202 to review any potential clients.”);
	wherein said GUI will communicate the request for a real estate agent to the application server; wherein said GUI on the user device will communication with said application server for the purpose of identifying real estate agent to represent a property seller (See at least Paragraph 0055: “Meanwhile, a customer may arrive at the web service interface 46.  The customer inputs his desired or actual home criteria 48, such as any variety of home characteristics and optionally specify agent characteristics, which may include gender, languages spoken, required years of experience, and whether the agent is an active real estate investor.  The customer then submits the information to the information management subsystem 20 to request an agent 50.”  See also Paragraph 0104: “Turning now to FIG. 2, a flow chart of the home seller’s interface portion 100 of the web service system 10 (FIG. 1) is shown.  The home seller’s interface portion 100 may be used to perform actions 46, 48, 50, 56 and 62 of FIG. 1 and effectively serves as part of the customer subsystem 22.”  See also Paragraph 0105: “A seller who wishes to find an agent navigates to the seller's page 110 of the web service system 10.  After creating an account 112, the seller inputs the characteristics of the home to be sold 114.  The seller may then 
	wherein said GUI on the user device will communicate with said application server for the purpose of identifying, locating, and selecting a real estate property that the user would like to purchase (See at least Paragraph 0110: “Turning now to FIG. 3, a flow chart of the home buyer's portion 150 of the web services system 10 (FIG. 1) as may be used to carry out steps of the customer subsystem 22 is shown.  A buyer may either navigate to the web service by searching for a home 152 or by navigating to a request real estate agent page or interface 154.  The web service system then requests information about the buyer's desired home characteristics.  This may be auto-populated by selecting a link from a home result page 156 or manually filled in by the buyer 158.  The buyer then may create an account 159 to access the web service system 10 if he does not have one already.”  See also Paragraph 0129: “The agent or customer may search homes, select favorites or create a favorites list.”);
 	wherein said application server will respond to the request for a real estate agent with a plurality of real estate agents that can represent the selected property; wherein said software application on the application server will provide a recommended agent to the user device (See at least Paragraphs 0056-0057: “The system returns one or more agents 54 and communicates the results to both the customer subsystem22 and the agent subsystem 24.  Both the customer in 56 and the agent in 44 receive the results of the request in 50.  The customer receives a portion of the agent information 56; the agent receives a portion of the customer information 44.”  See also Paragraph 0106: “Should the seller select the quick match, the web service 10 compares the home characteristics with the agent's experience and selects the best match of an agent See also Paragraph 0107: “If the seller selects to have the agents bid on the project, the web service 10 returns a listing of the top agents matched according to the home's characteristics and allows the seller to remove any of the matched agents 124.  The remaining agents may then be sent a request for a bid 126.  The agents may then review the bid request and any other competing bids 128.  If the seller has not already selected a bid 130, the agent may submit or modify their bid 132.  Once the seller selects a bid 130, the agent and seller may begin their process of selling the house 122.”  See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”  See also Paragraph 0113: “If the buyer selects to have the agents bid on the representation, the web service system 10 returns a listing of the top agents according to the match and allows the buyer to remove any of the matched agents 169.  The remaining agents are then sent a request for a bid 170. The agents may then review the bid request and any other competing bids 172.  If the buyer has not already selected a bid 174, the agent may submit or modify their bid 176.  Once the seller selects a bid 174, the agent and buyer may begin their process of buying the house 167.”);
	wherein the selection of the recommended agent was provided by the application server based on a “first come, first serve” response from a real estate agent (See at least Paragraph 0115: “In an alternative embodiment, an online user can request information or schedule a viewing for a property, specifying that they would like to 
	wherein the application server will send a notification to the selected real estate agents, whereupon agents who receive the notification will have the option to accept or reject an appointment for viewing the property, or representing the seller, with said user from real estate agent’s GUI on said real estate agent’s user device (See at least Paragraph 0057: “If the customer accepts the agent 62 and the agent accepts the customer 64, the agent begins work on finalizing any terms necessary to acquire the customer as a client.  After reaching an agreement, the agent then works with the customer to purchase or sell real estate.”  See also Paragraph 0145: “Turning now to FIG. 18, a screenshot of the agent claiming interface is shown.  If the client has chosen the quick match feature of the web service system, once notified, the agent may accept or decline the invitation to become the agent for the client.  If the agent declines, the web service system may exclude the agent from the results and give the next highest match an opportunity.”).
	Cardella does not explicitly teach the remaining limitations.  However, Coughlin discloses an application server that executes computations that will allow for the calculation of the route between a real estate property and a real estate agent wherein the application will send the results of the computation to said user’s device whereupon it will display said results on the GUI (See at least Column 1, Lines 49-59: “A route extending from the geographic location of the first participant to the geographic See also Column 2, Lines 11-16: “In these implementations, the second participant may be informed of the geographic location of the first participant and the travel time of the first participant to the geographic location of the appointment, and the second participant may be informed that the appointment is being changed to account for the travel time.”  See also Column 30, Lines 62-66: “FIG. 17 illustrates an exemplary alert interface 1700 showing options that are presented to the first participant to avoid the scheduling conflict.  The options include (1) sending a message to a second participant informing him or her of the estimated arrival time of the first participant.”);
	wherein the software application that performs the computation of the routes between the real estate property and the selected real estate agent will reside on the application server (See at least Column 16, Lines 24-27: “To do so, in one implementation, the calendar application regularly contacts a server that includes traffic data to obtain current road conditions between the user’s appointments.”  See also Column 20, Lines 10-14: “In another example, the present location of the user is automatically determined by registering the client device with a host (e.g., a Session Initiation Protocol (“SIP”)) server.  The client device may provide information to the host that is used to derive location information.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify a route between KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 2: The combination of Cardella and Coughlin references discloses a software application as recited in claim 1, wherein GUI that resides on said user device provides the means for users to create individual profiles to be used for accessing or logging into said software application for the purpose locating real estate agents who can show said users a selected property or represent a property that the users would like to sale (See at least Cardella Paragraph 0105: “A seller who wishes to find an agent navigates to the seller’s page 110 of the web service system 10.  After creating an account 112, the seller inputs the characteristics of the home to be sold 114.”  See also Paragraph 0110: “The buyer then may create an account 159 to access the web service system 10 if he does not have one already.”).  
With respect to claim 4: The combination of Cardella and Coughlin references discloses a software application as recited in claim 1, wherein the user of the mobile device would have the ability to input various detail regarding a property for the purchase of locating a real estate agent to represent the sale of said property (See at least Cardella Paragraph 0105: “A seller who wishes to find an agent navigates to the seller's page 110 of the web service system 10.  After creating an account 112, the seller inputs the characteristics of the home to be sold 114.  The seller may then choose to have 
With respect to claim 6: The combination of Cardella and Coughlin references discloses a software application as recited in claim 1, wherein the user will select the property of interest on the GUI of their user device (See at least Cardella Paragraph 0129: “The agent or customer may search homes, select favorites or create a favorites list.  The agent or customer may also compare properties on their attributes, schedule property viewings/tours, provide feedback on particular properties viewed and thereby actively curate the list to reflect the evolving preferences of the customer.”)
	thereby sending a request to the application server to perform computation to determine the location of interest such that the location of interest is the location of the real estate agent’s mobile device in reference to the location of the real estate property or another specified location (See at least Coughlin Column 1, Lines 49-59: “A route extending from the geographic location of the first participant to the geographic location of the appointment is identified, a travel time associated with the route is identified, and it is determined whether the travel time exceeds the amount of time remaining until the appointment time.  If it is determined that the travel time exceeds the amount of time remaining, a communication is sent.  Implementations may include one or more of the following features.  For example, the travel time may be identified based on a current road condition or traffic flow, or the travel time may be identified based on a historic traffic flow.”  See also Column 2, Lines 11-16: “In these implementations, the second participant may be informed of the geographic location of the first participant and the travel time of the first participant to the geographic location of the appointment, and the second participant may be informed that the appointment is being changed to account for the travel time.”  See also Column 30, Lines 62-66: “FIG. 17 illustrates an exemplary alert interface 1700 showing 
With respect to claim 7: The combination of Cardella and Coughlin references discloses a mobile software application as recited in claim 1, wherein the user’s device will receive notifications from the application server for real estate agent that responded to the agent request first (See at least Cardella Paragraph 0115: “In an alternative embodiment, an online user can request information or schedule a viewing for a property, specifying that they would like to be contacted by a local expert.  A system generated email will send the buyer's information, with exception of contact information, to a list of agents who have been filtered and selected using agent match.  The first agent who “claims” the buyer and accepts the terms and conditions will receive the buyer's contact information.  Once an agent claims the buyer, that agent will have exclusive access to the buyer's contact information.  This alternative favors buyer response time as agents are encouraged to act on a first come first serve basis.”  See also Paragraph 0116: “Once an agent has been selected for contact, the agent may receive notification from a number of different sources including email on a personal computer 208, a text message sent through a wireless carrier 210 and delivery to a mobile device 212.  The agent may also use similar methods to contact the web service server 202 to review any potential clients.”).  
With respect to claim 8: The combination of Cardella and Coughlin references discloses a software application as recited in claim 1, wherein the GUI further comprises receiving a mode selection of a plurality of modes from the user of the user device; a. wherein the plurality of modes comprises a first mode for receiving only a single real estate agent; b. wherein and the plurality of modes comprises a second mode for notifying all available agents within a proximity defined by the user (See at least Cardella Paragraph 0105: “A seller who wishes to find an agent navigates to the seller's page 110 of the web service system 10.  After creating an account 112, the seller inputs the characteristics of the home to be sold 114.  The seller may then choose to have the system match the seller's home with the most highly relevant agent, a quick match, or may have a group of the most highly relevant agents bid to service the seller 116.”  See also Paragraph 0111: “The buyer may alternately choose a quick match to an agent that best matches the desired home characteristics 164, and, if important, be immediately available.  The buyer may instead choose to request bids from a list of top matching agents relative to the desired home characteristics.  Such bids may be limited to a given time period, for example 48 hours.”  See also Paragraph 0136: “Turning now to FIG. 11, a screenshot of the agent results interface tab to the buyer search module is shown.  Based on a customer's search performed for houses in a neighborhood/area, the web service populates the area agents tab with agents ranked by their score which is dynamically created based on the home search criteria input by the customer.  Should the customer choose to select one of the agents, the web service system may start the quick match process with the selected agent as the result.  In another embodiment, the web service will ask whether the customer wishes to request a bid from that agent or from a group of agents.”); and
	c. wherein the selecting of the single selected real estate agent is responsive to receiving a mode selection of the first (See at least Cardella Paragraph 0106: “Should the seller select the quick match, the web service 10 compares the home characteristics with the agent's experience and selects the best match of an agent with the home characteristics 118.  If the seller does not accept the match 120, the process may be repeated by removing the previously selected agent from the results 121.  The next best See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”).  
With respect to claim 9: The combination of Cardella and Coughlin references discloses a software application as recited in claim 1, wherein the software application comprises: receiving a plurality of registrations from candidate real estate agents at different real estate companies; and determining available real estate agents by verifying that each of the candidate real estate agents is a licensed real estate agent; and registering verified candidate real estate agents as registered real estate agents (See at least Cardella Paragraph 0054: “Meanwhile, an agent may arrive at the web service interface 37 for the first time.  If the agent's information is already in the database and the agent's profile exists 38, the agent may claim the profile 40.  Otherwise, the agent will be required to create a new profile 42 for inclusion in the database.”  See also Paragraph 0118: “The web service system may require agent pre-approval based on an acceptance of terms of service from the agent or the agent's brokerage, including a co-cooperative brokerage agreement, and an experience and license status check.  The pre-approval may further assure customers that poor agents have been vetted from the system and only transitionally relevant agents returned.  It will also assure that any agent is contractually bound to pay the appropriate portion of the sales price to the owner of the web service system.”  See also Paragraph 0176: “A typical agent profile may include years of experience, number of lawsuits pending or resolved, negative or average user reviews, average fees, locations of .  
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cardella in view of Coughlin and in view of Hunt (Pub. No. 2015/0235331).
With respect to claim 3: Although the combination of Cardella and Coughlin references discloses a software application as recited in claim 1, the references do not explicitly teach the remaining limitations.  However, Hunt discloses wherein user of the mobile device would have the ability to input various criterion or filters into said GUI of the user device, wherein the criteria or filters are based on general location of desired property, number of bedrooms, number of bathrooms, days on the market, year built, and purchase price range (See at least Paragraph 0046: “The property criteria area 508 of search screen 500 includes CDOM (cumulative days on the market) fields 526 (min. and max.), list price fields 528 (min. and max.), lot square footage fields 530 (min. and max.), year fields 532 fields (min. and max.), structure square footage fields 534 (min. and max.), beds fields 536 (min. and max.), and baths fields 538 (min. and max.).  CDOM fields 526 permit the user to specify the minimum and/or maximum number of days the returned subject properties have been on the market.  List price fields 528 permit the user to specify the minimum and/or maximum list price of the subject properties to be returned with the search results.  Lot square footage fields 530 permit the user to specify the minimum and/or maximum acceptable lot sizes.  Year fields 532 permit the user to specify the minimum and/or maximum build dates for properties to be returned with the search results.  Similarly, structure square footage fields 534, beds fields 536, and baths fields 538 permit the user to specify the minimum and/or maximum acceptable structure square footage, number of bed rooms, and number of bathrooms, respectively, for subject properties to be returned with the search results.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 5: Although the combination of Cardella and Coughlin references discloses a software application as recited in claim 1, the references do not explicitly teach the remaining limitations.  However, Hunt discloses wherein the user device will receive notifications of real estate properties that match said provided criteria or filters as provided by said user (See at least Paragraph 0040: “As explained below, analysis system 102 may further communicate with (e.g., provide notifications to) either client system 108 or other communication devices of a user (e.g., mobile phone, tablet computing device, etc.) through telephone interface 212.”  See also Paragraph 0049: “Add search screen 600 also includes a plurality of notification radio buttons 640 which allow the user to specify how frequently (if at all) analysis system 102 should provide notice to the user of the availability of results from the saved search.  By checking email box 642, the user can specify that such notices be provided via email to the user's email address, which may be provided when the user sets up an account with analysis system 102.  It should be understood that any of a variety of acceptable notification methods may be implemented (in addition to or instead of email), such as text notification or phone notification.  A user's saved search criteria is populated with new results immediately when new results are available, as long as the user is logged in to analysis system 102.  The 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to send notifications regarding new property match results to buyers as described by Hunt in the combination of references with the motivation of offering “an efficient, automated system for identifying properties that match a potential purchaser's criteria” as taught by Hunt over the previously cited references.  Hunt Paragraph 0004.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cardella in view of Coughlin and in view of Chan (Pub. No. 2020/0137515).
With respect to claim 10: The combination of Cardella and Coughlin references discloses a software application as recited in claim 1, wherein the software application comprises … c. sending the selection of the single selected real estate agent only to the verified identity associated with the mobile device (See at least Cardella Paragraph 0057: “Both the customer in 56 and the agent in 44 receive the results of the request in 50.  The customer receives a portion of the agent information 56; the agent receives a portion of the customer information 44.”  See also Paragraph 0105: “A seller who wishes to find an agent navigates to the seller’s page 110 of the web service system 10.  After creating an account 112, the seller inputs the characteristics of the home to be sold 114.”  See also Paragraph 0106: “Should the seller select the quick match, the web service 10 compares the home characteristics with the agent's experience and selects the best match of an agent with the home characteristics 118.  If the seller does not accept the match 120, the process may be repeated by removing the previously selected agent from the results 121.  The next best match is then returned.  Once the seller accepts the agent, the seller and the agent may begin their process of selling the house 122.”  See also Paragraph 0110: “The buyer then may create an account 159 to access the web service system 10 if he does not have one already.”  See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”).
	The references do not explicitly teach the remaining limitations.  However, Chan discloses a. generating a verified identity associated with the mobile device by verifying an identity of a user of the mobile device; b. associating the identity with an identifier of the mobile device (e.g., an international mobile equipment identity, IMEI) (See at least Paragraph 0058: “For example, when a user registers with the networking system the user provides the networking system with an international mobile equipment identity (IMEI) number or telephone number of their user device….  In order to verify the identity of a user device, the public key broadcast must be provided from a device that has the stored mobile number or IMEI.  If the identity of the source device can be verified, the method 600 proceeds to block 610 and it is determined if the user should connect with the user of the source device.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to register a user device by providing an IMEI number and verifying the identity of a device as taught by Chan in the combination of references.  As demonstrated by Chan, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of creating seller and buyer accounts as needed in Cardella at Paragraphs 0105 and 0110.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claims 11, 14-19, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cardella in view of Sweeney.
With respect to claim 11: Cardella discloses an application server … comprising: a. communication equipment configured to (See at least Paragraph 0014: “These and other aspects of the present invention are realized in a web service or system which matches home characteristics with relevant real estate agents as shown and described in the following figures and related description.”  See also Paragraph 0116: “Turning now to FIG. 4, a diagram of system interactions in the system 10 as a web service is shown.  A customer computer 200 may contact the web service system server 202 through the internet 204.  When a search is requested, the web service server 202 may request data from internal local or network database servers 206 to make the ranking decisions with the agent history compared with the customer submitted home characteristic data.  Once an agent has been selected for contact, the agent may receive notification from a number of different sources including email on a personal computer 208, a text message sent through a wireless carrier 210 and delivery to a mobile device 212.  The agent may also use similar methods to contact the web service server 202 to review any potential clients.”):
	i. receive, from a user device, an indication of a real estate property (See at least Paragraph 0110: “Turning now to FIG. 3, a flow chart of the home buyer's portion 150 of the web services system 10 (FIG. 1) as may be used to carry out steps of the customer subsystem 22 is shown.  A buyer may either navigate to the web service by searching for a home 152 or by navigating to a request real estate agent page or interface 154.  The web service system then requests information about the buyer's desired home characteristics.  This may be auto-populated by selecting a link from a home result page 156 or manually filled in by the buyer 158.  The buyer then may create an account 159 to access the web See also Paragraph 0129: “The agent or customer may search homes, select favorites or create a favorites list.”);
	receive, from the user device, a request for a real estate agent to show a user of the mobile device the real estate property (See at least Paragraph 0111: “Once the buyer has completed the data entry phase, the buyer may select from three options 160.  If the buyer had previously selected a specific house, the buyer may choose to contact the seller's agent directly 162.  The buyer may alternately choose a quick match to an agent that best matches the desired home characteristics 164, and, if important, be immediately available.  The buyer may instead choose to request bids from a list of top matching agents relative to the desired home characteristics.  Such bids may be limited to a given time period, for example 48 hours.”  See also Paragraph 0115: “In an alternative embodiment, an online user can request information or schedule a viewing for a property, specifying that they would like to be contacted by a local expert.  A system generated email will send the buyer's information, with exception of contact information, to a list of agents who have been filtered and selected using agent match.  The first agent who “claims” the buyer and accepts the terms and conditions will receive the buyer's contact information.   Once an agent claims the buyer, that agent will have exclusive access to the buyer's contact information.  This alternative favors buyer response time as agents are encouraged to act on a first come first serve basis.”  See also Paragraph 0129: “The agent or customer may search homes, select favorites or create a favorites list.  The agent or customer may also compare properties on their attributes, schedule property viewings/tours, provide feedback on particular properties viewed and thereby actively curate the list to reflect the evolving preferences of the customer.”); and
	send, to the mobile device, a selection of a single selected real estate agent (See at least Paragraph 0057: “Both the customer in 56 and the agent in 44 receive the See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”).
	Cardella does not explicitly teach the remaining limitations.  However, Sweeney discloses a system that computes route scores comprising … b. processing equipment configured to (See at least Paragraph 0014: “Examples described herein provide for an intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service.  In at least some examples, when a request for an on-demand service is made by a user, the system can determine a plurality of service providers that are capable of providing the on-demand service for the user based on location information provided by the user and current status and/or location information of the service providers.”  Examiner further submits real estate agents are “service providers.”): 
	i. determine a current location of a location of interest, wherein the location of interest comprises a location of the mobile device or a location the real estate property (See at least Paragraph 0036: “In one implementation, transport requests 171 can be automatically generated in response to corresponding users providing input (e.g., in response to user selection of a user interface feature provided from execution of the application) when, for example, requesting transport from a pickup location.  In one 
	ii. determine respective current agent locations of a plurality of available real estate agents (See at least Paragraph 0038: “The pickup determination component 114 can determine which drivers are candidates for providing transport for the user by performing calculations to determine metrics relating one or more transport requests 171 based at least in part on the corresponding user's pickup location 123, as well as location and other information about the candidate drivers.  The active driver location information 113 can be retrieved from the driver database 116.”  See also Paragraph 0043: “In one implementation, the pickup determination component 114 can access the driver database 116 to identify drivers that are within a predefined distance of the pickup location 123, within an estimated travel time (based on an estimated predicted route) of the pickup location 123, and/or within a predefined region of the pickup location 123 based on the current location information 113 of the drivers.”);
iii. generate respective vehicle routes between the location of interest and each of the respective current agent locations; iv. compute respective route scores based on the respective vehicle routes (See at least Paragraph 0074: “The pickup route determination 186 calculates routes as between the available or candidate drivers and the pickup location 185.  In one implementation, the pickup route determination 186 select routes for each available or candidate driver (“driver-to-pickup route 187”) to the pickup location 185.  The driver-to-pickup routes 187 can be based on one or more criteria, including shortest distance, most use of highways, real time traffic reports, and/or other considerations.  The time to pick up determination 188 can determine the driver pickup times 189 for each driver based on the driver-to-pickup route 187.  A third-party mapping service 191 can be used to determine roadways and/or traffic conditions which can affect both route selection and time-of-travel.  In variations, functionality provided with the pickup route determination 186 and/or time to pick up determination 188 can be provided substantially or partially through a third-party mapping service, which can provide, for example, route selection and/or travel times as between two points (e.g., current or anticipated location of driver and pickup location of transport request).”  Examiner defines route scores to include “time to pick up,” “time-of-travel,” and “travel times” under the broadest reasonable interpretation of the claim.); and 
	v. select, based on the respective route scores, the single selected real estate agent of the plurality of available real estates (See at least Paragraph 0075: “In an example of FIG. 1B, the driver select 118 selects a driver for a transport request by comparing the driver pickup times 189.  The determination of the driver pairing 193 can be based on, for example, the smallest driver pickup time 189.  In this way, the driver pairing 193 can be optimized for time to pick up.”).
See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Sweeney is analogous because it is reasonably pertinent to the particular problem with which the applicant was concerned.  Sweeney describes a solution to the applicant’s problem of requesting a service provider to provide a service at a client’s desired location.
	Sweeney could modify Cardella’s invention to include technical features to further select a service provider from a set of service providers (e.g., “a list of agents who have been filtered and selected using agent match” as previously disclosed in Cardella) based on calculated routes and travel times.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify routes for each service provider, calculate travel times for each identified routes, and select a service provider having the lowest travel time as taught by Sweeney in Cardella’s invention.  As demonstrated by Sweeney, it is within the capabilities of one of ordinary skill in the art to include such features in Cardella’s invention with the predictable result of identifying “an agent that best matches the desired home characteristics 164, and, if important, be immediately available” as needed in Cardella at Paragraph 0111.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 14: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein the application server comprises: a software application used to identify respective vehicle routes which will be used for the purpose of computing respective route scores for each of the presented real agents (See at least Sweeney Paragraph 0074: “A third-party mapping 
With respect to claim 15: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein computing of the respective route scores includes an accounting for physical objects, such as traffic lights, detour, accidents, traffic volume, and/or anything that may cause a time delay for the agent to reach the property, in proximity to respective vehicle routes (See at least Sweeney Paragraph 0048: “In addition, the estimated travel time and the most likely route can be determined based on a number of different factors, such as, for example (i) historical information of the driver with respect to previously routes driven (which can be stored in a driver database 116 and/or a historical database), (ii) current traffic conditions, (iii) the date and/or time of day (e.g., morning, afternoon, late night, rush hour time, etc.), (iv) current weather conditions, (v) mapping information from a map database (e.g., what type of roadways are nearby, tunnels, bridges, one way streets, etc.), (vi) the current location 113 of the driver and the pickup location 123 (e.g., what neighborhoods the locations are in), and other information (e.g., street speed limits, train schedules, city event calendars, construction zones, etc.).  Such information can be received or retrieved from other sources (e.g., information 111).  For example, the pickup determination component 114 can determine the estimated travel time from point A (the destination location of an in-
With respect to claim 16: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein computing a route score also accounts for one or more features of the given segment of road including a quantity of lanes of segments of the vehicle route or locations to change the direction of a vehicle (See at least Sweeney Paragraph 0048: “In addition, the estimated travel time and the most likely route can be determined based on a number of different factors, such as, for example (i) historical information of the driver with respect to previously routes driven (which can be stored in a driver database 116 and/or a historical database), (ii) current traffic conditions, (iii) the date and/or time of day (e.g., morning, afternoon, late night, rush hour time, etc.), (iv) current weather conditions, (v) mapping information from a map database (e.g., what type of roadways are nearby, tunnels, bridges, one way streets, etc.), (vi) the current location 113 of the driver and the pickup location 123 (e.g., what neighborhoods the locations are in), and other information (e.g., street speed limits, train schedules, city event calendars, construction zones, etc.).  Such information can be received or retrieved from other sources (e.g., information 111).”  Examiner relies on the same rationale for including Sweeney in the combination of references since the limitation describes elements previously recited in claim 11.).
With respect to claim 17: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein the notification from the application server regarding the real estate agent based on a “first come, first serve” response to the request to view the property (See at least Cardella Paragraph 0115: “In an alternative embodiment, an online user can request information or schedule a viewing for a property, specifying that they would like to be contacted by a local expert.  A system generated email will send the buyer's information, with exception of contact information, to a list of agents who have been filtered and selected using agent match.  The first agent who “claims” the buyer and accepts the terms and conditions will receive the buyer's contact information.   Once an agent claims the buyer, that agent will have exclusive access to the buyer's contact information.  This alternative favors buyer response time as agents are encouraged to act on a first come first serve basis.”).
With respect to claim 18: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein the application server comprises: receiving a status information from registered real estate agents; and classifying registered real estate agents as available real estate agents for determining the respective current agent locations responsive to the status indication (See at least Sweeney Paragraph 0014: “Examples described herein provide for an intelligent on-demand service dispatch system that optimizes the selection of a service provider for a user requesting an on-demand service.  In at least some examples, when a request for an on-demand service is made by a user, the system can determine a plurality of service providers that are capable of providing the on-demand service for the user based on location information provided by the user and current status and/or location information of the service providers.”  See also Paragraph 0019: “According to examples, the system can determine information about drivers by periodically monitoring or tracking the status and location of individual drivers, and/or receiving status information from individual drivers at various times.  For example, each driver in the first set of drivers can update his or her status and provide the updated status to the system indicating to the system that the driver 
With respect to claim 19: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein the application server comprises; the user accepting the real estate agent that responded first to the agent request, thus sending the selection notification to the mobile device of the selected real estate agent (See at least Cardella Paragraph 0057: “Both the customer in 56 and the agent in 44 receive the results of the request in 50.  The customer receives a portion of the agent information 56; the agent receives a portion of the customer information 44.  If the customer accepts the agent 62 and the agent accepts the customer 64, the agent begins work on finalizing any terms necessary to acquire the customer as a client.  After reaching an agreement, the agent then works with the customer to purchase or sell real estate.”  See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”  See also Paragraph 0145: “Turning now to FIG. 18, a screenshot of the agent claiming interface is shown.  If the client has chosen the quick match feature of the web service system, once notified, the agent may accept or decline the invitation to become the agent for the client.  If the agent declines, the web service system may exclude the agent from the results and give the next highest match an opportunity.”).
With respect to claim 21: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein the sending of the selection of the single selected real estate agent is responsive to receiving the acceptance or rejection (See at least Cardella Paragraph 0057: “Both the customer in 56 and the agent in 44 receive the results of the request in 50.  The customer receives a portion of the agent information 56; the agent receives a portion of the customer information 44.  If the customer accepts the agent 62 and the agent accepts the customer 64, the agent begins work on finalizing any terms necessary to acquire the customer as a client.  After reaching an agreement, the agent then works with the customer to purchase or sell real estate.”  See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”  See also Paragraph 0145: “Turning now to FIG. 18, a screenshot of the agent claiming interface is shown.  If the client has chosen the quick match feature of the web service system, once notified, the agent may accept or decline the invitation to become the agent for the client.  If the agent declines, the web service system may exclude the agent from the results and give the next highest match an opportunity.”).
With respect to claim 23: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein if the user device receives a rejection from the single selected real estate agent, the application server will send a new real estate agent that responds first to the new notification of an agent request (See at least 
With respect to claim 24: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11, wherein the receiving of the rejection of the selection of the single selected real estate agent is responsive to sending an indication of real-time location of the single selected real estate agent traveling to the location of interest (See at least Cardella Paragraph 0057: “Both the customer in 56 and the agent in 44 receive the results of the request in 50.  The customer receives a portion of the agent information 56; the agent receives a portion of the customer information 44.  If the customer accepts the agent 62 and the agent accepts the customer 64, the agent begins work on finalizing any terms necessary to acquire the customer as a client.  After reaching an agreement, the agent then works with the customer to purchase or sell real estate.”  See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”  See also Paragraph 0145: “Turning now to FIG. 18, a screenshot of the agent claiming interface is shown.  If the client has chosen the quick match feature of the web service system, once notified, the agent may accept or decline the invitation to become the agent for the client.  If the agent declines, the web service system may exclude the agent from the results and give the next highest match an opportunity.”).
With respect to claim 25: The combination of Cardella and Sweeney references discloses an application server as recited in claim 11.  Furthermore, Sweeney discloses the embodiment limitations of wherein said application server comprises: a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit of an application server, causes the application server to perform any of the methods of embodiments 11-21 (See at least Paragraph 0031: “Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors.  These instructions may be carried on a computer-readable medium.  Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples can be carried and/or executed….  Computers, terminals, network enabled devices (e.g., mobile devices, such as cell phones) are all examples of machines and devices that utilize processors, memory, and instructions stored on computer-readable mediums.”  See also Claim 20: “A non-transitory computer-readable medium that stores a set of instructions, which when executed by one or more processors, cause a computing system of the one or more processors to perform operations that include….”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include a computer-readable medium storing a set of instructions as disclosed by Sweeney in the above combination of references.  As demonstrated by Sweeney, it is within the capabilities of one of ordinary skill in the art to include such technical features in the combination of references with the predictable result of implementing a web service system as needed in Cardella at Paragraph 0116.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 26: Cardella discloses a mobile device comprising communication equipment configured to … and processing equipment configured to determine when to transmit the agent request (See at least Paragraph 0014: “These and other aspects of the present invention are realized in a web service or system which matches home characteristics with relevant real estate agents as shown and described in the following figures and related description.”  See also Paragraph 0050: “Turning now to FIG. 1, a flow chart is shown providing an overview of the interaction between the system, See also Paragraph 0116: “Turning now to FIG. 4, a diagram of system interactions in the system 10 as a web service is shown.  A customer computer 200 may contact the web service system server 202 through the internet 204.  When a search is requested, the web service server 202 may request data from internal local or network database servers 206 to make the ranking decisions with the agent history compared with the customer submitted home characteristic data.  Once an agent has been selected for contact, the agent may receive notification from a number of different sources including email on a personal computer 208, a text message sent through a wireless carrier 210 and delivery to a mobile device 212.  The agent may also use similar methods to contact the web service server 202 to review any potential clients.”):
	a. receive, from a user device, an indication of a real estate property (See at least Paragraph 0110: “Turning now to FIG. 3, a flow chart of the home buyer's portion 150 of the web services system 10 (FIG. 1) as may be used to carry out steps of the customer subsystem 22 is shown.  A buyer may either navigate to the web service by searching for a home 152 or by navigating to a request real estate agent page or interface 154.  The web service system then requests information about the buyer's desired home characteristics.  This may be auto-populated by selecting a link from a home result page 156 or manually filled in by the buyer 158.  The buyer then may create an account 159 to access the web service system 10 if he does not have one already.”  See also Paragraph 0129: “The agent or customer may search homes, select favorites or create a favorites list.”);
b. transmit an agent request requesting a real estate agent to show a user of the mobile device the real estate property (See at least Paragraph 0111: “Once the buyer has completed the data entry phase, the buyer may select from three options 160.  If the buyer had previously selected a specific house, the buyer may choose to contact the seller's agent directly 162.  The buyer may alternately choose a quick match to an agent that best matches the desired home characteristics 164, and, if important, be immediately available.  The buyer may instead choose to request bids from a list of top matching agents relative to the desired home characteristics.  Such bids may be limited to a given time period, for example 48 hours.”  See also Paragraph 0115: “In an alternative embodiment, an online user can request information or schedule a viewing for a property, specifying that they would like to be contacted by a local expert.  A system generated email will send the buyer's information, with exception of contact information, to a list of agents who have been filtered and selected using agent match.  The first agent who “claims” the buyer and accepts the terms and conditions will receive the buyer's contact information.   Once an agent claims the buyer, that agent will have exclusive access to the buyer's contact information.  This alternative favors buyer response time as agents are encouraged to act on a first come first serve basis.”  See also Paragraph 0129: “The agent or customer may search homes, select favorites or create a favorites list.  The agent or customer may also compare properties on their attributes, schedule property viewings/tours, provide feedback on particular properties viewed and thereby actively curate the list to reflect the evolving preferences of the customer.”); and
	c. receive a selection of a single selected real estate agent (See at least Paragraph 0057: “Both the customer in 56 and the agent in 44 receive the results of the request in 50.  The customer receives a portion of the agent information 56; the agent receives a portion of the customer information 44.  If the customer accepts the agent 62 and See also Paragraph 0112: “If the buyer selects a quick match, an agent is notified of the match 164.  If the customer does not accept the top matching agent 166, that agent is removed from the results 168 and the request may be repeated 164.  Once the buyer accepts an agent, the agent and buyer may work together to find a desired home 167.”).
	Cardella does not teach the remaining limitations.  However, Sweeney discloses wherein the selection is based on a computation of a route score for a vehicle route from the selected real estate agent to a location of the real estate property or the user of the mobile device (See at least Paragraph 0074: “The pickup route determination 186 calculates routes as between the available or candidate drivers and the pickup location 185.  In one implementation, the pickup route determination 186 select routes for each available or candidate driver (“driver-to-pickup route 187”) to the pickup location 185.  The driver-to-pickup routes 187 can be based on one or more criteria, including shortest distance, most use of highways, real time traffic reports, and/or other considerations.  The time to pick up determination 188 can determine the driver pickup times 189 for each driver based on the driver-to-pickup route 187.  A third-party mapping service 191 can be used to determine roadways and/or traffic conditions which can affect both route selection and time-of-travel.  In variations, functionality provided with the pickup route determination 186 and/or time to pick up determination 188 can be provided substantially or partially through a third-party mapping service, which can provide, for example, route selection and/or travel times as between two points (e.g., current or anticipated location of driver and pickup location of transport request).”  See also Paragraph 0075: “In an example of FIG. 1B, the driver select 118 selects a driver for a transport request by comparing the driver pickup times 189.  The 
	Sweeney is analogous prior art.  It has been held that a prior art reference must either be in the field of applicants’ endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Sweeney is analogous because it is reasonably pertinent to the particular problem with which the applicant was concerned.  Sweeney describes a solution to the applicant’s problem of requesting a service provider to provide a service at a client’s desired location.
	Sweeney could modify Cardella’s invention to include technical features to further select a service provider from a set of service providers (e.g., “a list of agents who have been filtered and selected using agent match” as previously disclosed in Cardella) based on calculated routes and travel times.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify routes for each service provider, calculate travel times for each identified routes, and select a service provider having the lowest travel time as taught by Sweeney in Cardella’s invention.  As demonstrated by Sweeney, it is within the capabilities of one of ordinary skill in the art to include such features in Cardella’s invention with the predictable result of identifying “an agent that best matches the desired home characteristics 164, and, if important, be immediately available” as needed in Cardella at Paragraph 0111.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claims 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cardella in view of Sweeney and in view of Discolo (US 6370566).
With respect to claim 13: Although the combination of Cardella and Sweeney references discloses an application server as recited in claim 11, the references do not explicitly teach the remaining limitations.  However, Discolo discloses wherein the application server comprises: a. receiving an indication of a message for the single selected real estate agent, the message related to meeting the user of the mobile device (See at least Column 16, Lines 14-32: “FIG. 7 is a flow diagram illustrating the creation of a meeting request on mobile device 3.  The following description will proceed with reference to FIGS. 6 and 7.  In order to create a meeting request from mobile device 3, the user first enters meeting request information through a suitable user interface….  Such information will typically include the date and time of the meeting, the requested attendees … the subject matter of the meeting, an indication of whether the meeting is recurring or a single event, possibly the location of the meeting, and so on.”);
	b. generating, in responsive to the indication of the message, a generated message for the single selected real estate agent (See at least Column 16, Lines 35-42: “This information is used to create a meeting object and enter that object in the store associated with the calendar on mobile device 3.  As a result of the creation of the meeting object, an electronic mail meeting request object is also created.  It should also be noted that subsequent critical modifications to the meeting object will also cause updated mail meeting request objects to be created and transmitted as well.”);
	c. forwarding the generated message to the single selected real estate agent (See at least Column 18, Lines 60-63: “Upon receiving the electronic mail meeting request object indicative of the meeting request, electronic mail application program 150 recognizes that the meeting request needs to be transmitted.”  See also Column 19, Lines 22-45: “In 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate and transmit meeting requests to a potential attendee (e.g., a real estate agent previously identified in Cardella) as taught by Discolo in the combination of references.  As demonstrated by Discolo, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of enabling “customers and agents to work together to achieve the sale or purchase of real estate” and “to privately message one another … as well as trigger emails and send messages to mobile devices” as needed in Cardella at Paragraphs 0128 and 0129.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 20: Although the combination of Cardella and Sweeney references discloses an application server as recited in claim 11, the references do not explicitly teach the remaining limitations.  However, Discolo discloses wherein a response to selecting an agent, sends a meeting request to the single selected real estate agent to meet the user at the location of the property upon receiving an acceptance from the selected real estate agent (See at least Column 16, Lines 14-32: “FIG. 7 is a flow diagram illustrating the creation of a meeting request on mobile device 3.  The following description will proceed with reference to FIGS. 6 and 7.  In order to create a meeting possibly the location of the meeting, and so on.”  See also Column 18, Lines 60-63: “Upon receiving the electronic mail meeting request object indicative of the meeting request, electronic mail application program 150 recognizes that the meeting request needs to be transmitted.”  See also Column 19, Lines 22-45: “In any case, once electronic mail application program 150 causes the electronic mail meeting request object to be transmitted to network 138, it is removed from the outbox….  FIG. 8 is a flow diagram illustrating one preferred embodiment of how mobile device 3 handles responses to the meeting requests transmitted in accordance with FIG. 7.  In the preferred embodiment, the addressee for responses to meeting requests is the meeting originator….  Thus, the recipient of the meeting request is provided with a suitable user interface to indicate a response.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate and transmit meeting requests to a potential attendee (e.g., a real estate agent previously identified in Cardella) as taught by Discolo in the combination of references.  As demonstrated by Discolo, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of enabling “customers and agents to work together to achieve the sale or purchase of real estate” and “to privately message one another … as well as trigger emails and send messages to mobile devices” as needed in Cardella at Paragraphs 0128 and 0129.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 22: Although the combination of Cardella and Sweeney references discloses an application server as recited in claim 11, the references do not explicitly teach the remaining limitations.  However, Discolo discloses wherein if the user device receives an acceptance, the [single selected] real estate [agent] and the user can agree on a time to meet (See at least Column 16, Lines 14-32: “FIG. 7 is a flow diagram illustrating the creation of a meeting request on mobile device 3.  The following description will proceed with reference to FIGS. 6 and 7.  In order to create a meeting request from mobile device 3, the user first enters meeting request information through a suitable user interface….  Such information will typically include the date and time of the meeting, the requested attendees … the subject matter of the meeting, an indication of whether the meeting is recurring or a single event, possibly the location of the meeting, and so on.”  See also Column 18, Lines 60-63: “Upon receiving the electronic mail meeting request object indicative of the meeting request, electronic mail application program 150 recognizes that the meeting request needs to be transmitted.”  See also Column 19, Lines 22-45: “In any case, once electronic mail application program 150 causes the electronic mail meeting request object to be transmitted to network 138, it is removed from the outbox….  FIG. 8 is a flow diagram illustrating one preferred embodiment of how mobile device 3 handles responses to the meeting requests transmitted in accordance with FIG. 7.  In the preferred embodiment, the addressee for responses to meeting requests is the meeting originator….  Thus, the recipient of the meeting request is provided with a suitable user interface to indicate a response.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to generate and transmit meeting requests to a potential attendee (e.g., a real estate agent previously identified in Cardella) as taught by Discolo in the combination of references.  As demonstrated by KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Miller (Pub. No. 2013/0304657) discloses “a connection system for facilitating location-based connections of real estate agents and clients is disclosed herein.  The connection system allows agents within a vicinity of a client to be quickly and easily located.  Both agents and clients are provided the option to approve one another for a property showing/viewing.  In addition, since the connection system is location-based, real estate services can be conveniently obtained wherever the client finds a property he or she is interested in.”  Paragraph 0008.
	(B)	Baglioni (Pub. No. 2004/0088172) discloses “a method and apparatus for real estate agent selection based on real estate agent data based on performance.”  Paragraph 0024.
	(C)	Ahmed (Pub. No. 2019/0355077) discloses “a system and method for requesting service providers in real time.”  Paragraph 0003.  Ahmed also teaches “another aspect of the invention includes the real-time travel display the route time calculation through a track or a route display along with the time of arrival of service provider.  Another 
	(D)	Hoggard (Pub. No. 2009/0192862) discloses “a system for retrieving real estate data from multiple databases through a single search based on a series of parameters entered by the prospective Buyer or an Agent acting on behalf of a Buyer.”  Paragraph 0014.  Hoggard also teaches “both Sellers/Owners and Buyers may search for prospective Agents based upon the Agent’s experience and specialties through Agent search module 206….  Once the Seller/Owner or Buyer enters the Agent search criteria, the Agent file is searched and those Agents most closely matching the selection criteria will be identified.  Under one embodiment of the system, the selected Agents will be ranked based upon a scoring system that evaluates how closely the Agent matches the selection criteria.  The system may be set up to automatically contact the Agent(s) selected through this process via a notification process, informing the Agent of the potential opportunity.”  Paragraph 0037.
	(E)	Fawaz (Pub. No. 2010/0082406) discloses “the referral method may further comprise the step of utilizing an agent interview filter prior to providing the referral to the buyer or seller.  The agent interview filter may confirm one or more types of information selected from availability of the agent, willingness of agent to enter into agreement with referral service provider, willingness of agent to perform service, and responsiveness of agent.”  Paragraph 0012.
	(F)	Eraker (Pub. No. 2005/0288959) discloses “methods and systems for computerized search of real estate data based on aerial maps and, more particularly, relates to search for real estate service providers.”  Paragraph 0002.

	(H)	Blumberg (US 6385541) discloses “a method for accessing, a real estate database over a communications network via a wireless device includes the steps of positioning a user at a desired piece of property; activating the wireless device; determining the geographic position of the user via the wireless device; accessing the database via the communications network based upon the geographic position of the user; and returning information relevant to the property over the communications network to the wireless device.”  Column 2, Lines 42-50.	
	(I)	Craig (Pub. No. 2010/0217686) discloses “an Internet-based system for managing communication between a real-estate agent and one or more clients by creating a custom webpage for each client that list properties and the clients’ interest in the properties.”  Paragraph 0003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986. The examiner can normally be reached Monday-Friday 8:00 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        5 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).  
        6 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        7 Id.
        8 Id. at 55.
        9 Id.
        10 MPEP §2106.05(b).  
        11 Id.  
        12 Id.  
        13 MPEP §2106.05(d)(II).  
        14 Id.